Judgment modified by deducting therefrom $306.71, with interest from May 28, 1928, and as so modified unanimously affirmed, without costs. The appellant is entitled to credit for the interest and costs allowed by the judgment of the City Court of Yonkers, $85.56, and also to be credited with an additional week’s rent, $221.15. The respondent’s last receipt shows nine days’ rent due up to the time he was dispossessed, and appellant is entitled to this additional credit because, according to the lease, the rent was payable weekly in advance. (Cornwell v. Sanford, 222 N. Y. 248; Berg v. Kaiser, 137 App. Div. 1.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present— Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ. Settle order on notice.